               Case 3:18-cr-00267-RS Document 184 Filed 04/21/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   RICHARD EWENSTEIN (CABN 294649)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7050
             FAX: (415) 436-7027
 8           Ajay.krishnamurthy@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                         SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                         ) CASE NO. 18-CR-267-RS
14                                                     )
             Plaintiff,                                ) STIPULATION AND ORDER TO EXCLUDE
15                                                     ) TIME UNDER THE SPEEDY TRIAL ACT
        v.                                             )
16                                                     )
     RICHARD LEE PARMER, JR.,                          )
17                                                     )
             Defendant.                                )
18                                                     )

19
             On March 29, 2021, the parties jointly requested that the previously scheduled March 30, 2021
20
     status conference be continued until April 20, 2021, and that time be excluded under the Speedy Trial
21
     Act for the effective preparation of counsel because the “defense continue[d] to review a potential
22
     resolution with the defendant, as well as continue[d] to review the evidence in this case in preparation
23
     for a potential trial.” ECF No. 175. This Court granted the parties’ joint request. ECF No. 176.
24
             However, also on March 29, 2021, the defendant was arrested for an alleged violation of the
25
     conditions of his pretrial release, and has remained in custody in Santa Rita Jail. Due to the COVID-19
26
     protocols at Santa Rita Jail, the April 20, 2021 status conference was subsequently continued until May
27
     24, 2021. The parties have not been able reach a resolution in this case and anticipate requesting a trial
28

     STIPULATION AND PROPOSED ORDER                   1
     18-CR-267-RS
              Case 3:18-cr-00267-RS Document 184 Filed 04/21/21 Page 2 of 3




 1 date at the next hearing. Therefore, the parties stipulate that time should be excluded under the Speedy

 2 Trial Act through May 24, 2021 because the defense continues to prepare for trial. For this reason, the

 3 parties stipulate and agree that excluding time through May 24, 2021 will allow for the effective

 4 preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that

 5 the ends of justice served by excluding the time from April 20, 2021 through May 24, 2021 from

 6 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

 7 speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 8

 9          IT IS SO STIPULATED.

10 DATED: April 21, 2021                                 _________/s/___________________________
                                                         Ajay Krishnamurthy
11                                                       Richard Ewenstein
                                                         Assistant United States Attorneys
12

13 DATED: April 21, 2021                                 _________/s/___________________________
                                                         Ed Swanson
14                                                       Audrey Barron
                                                         Counsel for Defendant Richard Lee Parmer, Jr.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER                 2
     18-CR-267-RS
              Case 3:18-cr-00267-RS Document 184 Filed 04/21/21 Page 3 of 3




 1                                                   ORDER

 2          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 3 Court finds that failing to exclude the time from April 20, 2021 through May 24, 2021 would

 4 unreasonably deny defense counsel and the defendant the time necessary for effective preparation,

 5 taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds

 6 that the ends of justice served by excluding the time from April 20, 2021 through May 24, 2021 from

 7 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

 8 speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time

 9 from April 20, 2021 through May 24, 2021 shall be excluded from computation under the Speedy Trial

10 Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

11          IT IS SO ORDERED.

12
           April 21, 2021
13 DATED: ___________________                                    ___________________________
                                                                 Hon. Richard Seeborg
14                                                               Chief United States District
                                                                 Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER                  3
     18-CR-267-RS
